AMENDMENT TO MASTER CUSTODIAN AGREEMENT This Amendment to Master Custodian Agreement (“ Amendment ”) is made as of August 1, 2013, by and between each management investment company party thereto (each, a “ Fund ” and collectively, the “ Funds ”) and State Street Bank and Trust Company (the “ Custodian ”). WHEREAS, each Fund and the Custodian entered into that certain Master Custodian Agreement dated as of January 1, 2007 (as amended, modified and supplemented from time to time, the “ Agreement ”); and WHEREAS, each Fund and the Custodian desire to amend the Agreement as set forth herein. NOW THEREFORE, in consideration of the foregoing, each Fund, acting on its own behalf separately from all of the other investment companies and not jointly or jointly and severally with any of the other investment companies, and the Custodian hereby agree to amend the Agreement, pursuant to the terms thereof, as follows: 1. The following sentence is added at the end of the first paragraph of Section 15: “Notwithstanding any other provision of this Agreement, the Custodian shall not be liable for the insolvency of any Foreign Sub-Custodian that is not a subsidiary of the Custodian; provided, however, that the foregoing shall not be applicable if the Custodian fails to comply with its obligations under this Agreement or as a Foreign Custody Manager pursuant to Rule 17f-5 with respect to such Foreign Sub-Custodian. For the avoidance of doubt, if the Custodian has met its standard of care hereunder and has fulfilled its obligations as a Foreign Custody Manager pursuant to Rule 17f-5 with respect to a Foreign Sub-Custodian, then the Custodian shall be without liability for any loss, damage or expense caused by or resulting from the insolvency of such Foreign Sub-Custodian that is not a subsidiary of the Custodian.” 2. The first sentence of Section 16(a) of the Agreement is hereby deleted and replaced with the following: “This Agreement shall continue in full force and effect for an additional term (the “ Additional Term ”) commencing on the date hereof and ending December 31, 2020, and, after that, shall automatically renew for additional consecutive three (3) year terms, in each case unless either party gives one hundred eighty (180) days’ prior written notice to the other of its intent not to renew. During the Additional Term and thereafter, (i) either party may terminate this Agreement in the event of the other party’s material breach of a material provision of this Agreement that the other party has either (a) failed to cure or (b) failed to establish a remedial plan to cure that is reasonably acceptable, in either case within 60 days’ written notice of such breach and (ii) a Fund may terminate this Agreement with respect to itself or its Portfolio(s) in the event that the Fund or its Portfolio(s) are liquidated or merged into or consolidated with another person. Upon termination of this Agreement pursuant to this paragraph with respect to any Fund or Portfolio, upon receipt of a final bill from the Custodian, the applicable Fund shall pay Custodian all accrued and unpaid fees and expenses under this Agreement. For the avoidance of doubt, the Funds reserve the right to close sleeves of the Portfolios and share classes of the Funds without penalty. Termination of this Agreement with respect to any one particular Fund or Portfolio shall in no way affect the rights and duties under this Agreement with respect to any other Fund or Portfolio. The provisions of Sections 14 and 15 of this Agreement shall survive termination of this Agreement for any reason This Agreement may be modified or amended from time to time by mutual written agreement of the parties hereto.” 3. Sections 16(b), 16(c), 16(d), 16(e) and 16(g) of the Agreement are hereby deleted in their entirety. Section 16(f) of the Agreement is hereby re-lettered Section 16(b). 4. Section 21.9 of the Agreement is hereby modified to update the Funds’ and the Custodian’s contact information as follows: “To any Fund: c/o PUTNAM FIDUCIARY TRUST COMPANY One Post Office Square Boston, Massachusetts 02019 Attention: Suzanne Deshaies, Senior Operations Leader Telephone: 617-760-5110 With a copy to: Ropes & Gray LLP Prudential Tower 800 Boylston Street Boston, Massachusetts 02199 Attention: John W. Gerstmayr Telephone: 617-951-7393” “To the Custodian: S TATE S TREET B ANK AND T RUST C OMPANY 1200 Crown Colony Drive Quincy, MA 02169 Attention: Michael E. Hagerty, Senior Vice President Telephone: 617-662-3630 Telecopy: 617-662-3690” 5. Appendix A to the Agreement is hereby deleted in its entirety and replaced with the attached Appendix A. 6. Schedule 1 to the Investment Administration Services Addendum to the Agreement is hereby deleted in its entirety and replaced with the attached Schedule I. 7. Except as expressly amended by this Amendment, the provisions of the Agreement shall remain in full force and effect. 8. A copy of the Declaration of Trust of each Fund is on file with the Secretary of The Commonwealth of The Commonwealth of Massachusetts. Notice is hereby given, and it is expressly agreed, that the obligations under this Amendment and the Agreement of any such Fund shall not be binding upon any of the trustees, shareholders, nominees, officers, agents or employees of such Fund personally, but bind only the trust property of such Fund. Furthermore, notice is given that the assets and liabilities of each series of each Fund that is a series company are separate and distinct and that the obligations of or arising out of this Amendment and the Agreement are several and not joint and are binding only on the assets or property of each series with respect to its obligations. In the case of each Fund, the execution and delivery of this Agreement on its behalf has been authorized by its trustees, and signed by an authorized officer, in each case acting in such capacity and not individually, and neither such authorization by the trustees nor such execution and delivery shall be deemed to have been made by any of them individually, but shall only bind the trust property of each Fund. [ Signature page follows. ] 2 IN WITNESS WHEREOF , each of the parties hereto has caused this Amendment to be executed in its name and behalf by its duly authorized representative as of the date first written above. EACH MANAGEMENT INVESTMENT COMPANY PARTY TO THE MASTER CUSTODIAN AGREEMENT By: Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Principal Executive Officer And Compliance Liaison STATE STREET BANK AND TRUST COMPANY By: /s/ Michael. F. Rogers Name: Michael F. Rogers Title: Executive Vice President 3 APPENDIX A TO M ASTER C USTODIAN A GREEMENT Putnam Fund State Street FUND/PORTFOLIO # Fund # PUTNAM AMERICAN GOVERNMENT INCOME FUND 033 38MG PUTNAM ARIZONA TAX EXEMPT INCOME FUND 855 38RH PUTNAM ASSET ALLOCATION FUNDS on behalf of: Putnam Dynamic Asset Allocation Balanced Fund 259 38MY Putnam Dynamic Asset Allocation Conservative Fund 264 38MZ Putnam Dynamic Asset Allocation Growth Fund 250 38MX PUTNAM CALIFORNIA TAX EXEMPT INCOME FUND 027 38Q5 PUTNAM CONVERTIBLE SECURITIES FUND 008 38QG PUTNAM DIVERSIFIED INCOME TRUST 075 38MS PUTNAM EQUITY INCOME FUND 012 38QH PUTNAM EUROPE EQUITY FUND 057 38MH PUTNAM FUNDS TRUST on behalf of: Putnam Absolute Return 100 Fund EB3 38V5 Putnam Absolute Return 300 Fund EC3 38V6 Putnam Absolute Return 500 Fund DK6 38V7 Putnam Absolute Return 700 Fund ED8 38V8 Putnam Asia Pacific Equity Fund GC4 38CA Putnam Capital Spectrum Fund GA6 38VW Putnam Dynamic Asset Allocation Equity Fund FL7 38ZA Putnam Dynamic Risk Allocation Fund EC2 38BG Putnam Emerging Markets Equity Fund CT2 38P4 Putnam Emerging Markets Income Fund NE3 38AN Putnam Equity Spectrum Fund GA7 38VX Putnam Floating Rate Income Fund 29X 38PJ Putnam Global Consumer Fund EJ3 38VA Putnam Global Dividend Fund NE9 38AO Putnam Global Energy Fund EK2 38VB Putnam Global Financials Fund EK9 38VD Putnam Global Industrials Fund EL8 38VE Putnam Global Sector Fund GV5 38WA Putnam Global Technology Fund EM7 38VF Putnam Global Telecommunications Fund EN6 38VG Putnam Intermediate-Term Municipal Income Fund ND5 38AM Putnam International Value Fund 2CE 38ND Putnam Low Volatility Equity Fund NF7 38AP Putnam Money Market Liquidity Fund AD5 38UM Putnam Multi-Cap Core Fund HF8 38WG Putnam Retirement Income Fund Lifestyle 2 LF2 38BA Putnam Retirement Income Fund Lifestyle 3 7BF 38PL Putnam Fund State Street FUND/PORTFOLIO # Fund # Putnam Short Duration Income Fund LU7 38BE Putnam Short Term Investment Fund NB2 38AJ Putnam Short-Term Municipal Income Fund NC7 38AL Putnam Small Cap Growth Fund 2HF 38NI Putnam Strategic Volatility Equity Fund NG5 38AQ PUTNAM GLOBAL EQUITY FUND 005 38QE PUTNAM GLOBAL HEALTH CARE FUND 021 38QJ PUTNAM GLOBAL INCOME TRUST 041 38QL PUTNAM GLOBAL NATURAL RESOURCES FUND 018 38MD PUTNAM GLOBAL UTILITIES FUND 840 38Q1 PUTNAM HIGH INCOME SECURITIES FUND 061 38MJ PUTNAM HIGH YIELD ADVANTAGE FUND 060 38MI PUTNAM HIGH YIELD TRUST 014 38PD PUTNAM INCOME FUND 004 38QD PUTNAM INTERNATIONAL EQUITY FUND 841 38NX PUTNAM INVESTMENT FUNDS on behalf of: Putnam Capital Opportunities Fund 2II 38S9 Putnam Growth Opportunities Fund 2AP 38QR Putnam International Capital Opportunities Fund 2AZ 38PG Putnam International Growth Fund 539 38NV Putnam Multi-Cap Value Fund 2OV 38NO Putnam Research Fund 2AQ 38NB Putnam Small Cap Value Fund 2MF 38NL PUTNAM INVESTORS FUND 003 38QB PUTNAM MANAGED MUNICIPAL INCOME TRUST 052 38R1 PUTNAM MASSACHUSETTS TAX EXEMPT INCOME FUND 845 38RD PUTNAM MASTER INTERMEDIATE INCOME TRUST 074 38MR PUTNAM MICHIGAN TAX EXEMPT INCOME FUND 846 38RE PUTNAM MINNESOTA TAX EXEMPT INCOME FUND 847 38RF PUTNAM MONEY MARKET FUND 010 38Q2 PUTNAM MORTGAGE RECOVERY FUND MC3 38VU PUTNAM MULTI-CAP GROWTH FUND 852 38NY PUTNAM MUNICIPAL OPPORTUNITIES TRUST 582 38RB PUTNAM NEW JERSEY TAX EXEMPT INCOME FUND 019 38Q4 PUTNAM NEW YORK TAX EXEMPT INCOME FUND 030 38Q6 PUTNAM OHIO TAX EXEMPT INCOME FUND 848 38RG PUTNAM PENNSYLVANIA TAX EXEMPT INCOME FUND 047 38R0 PUTNAM PREMIER INCOME TRUST 073 38MQ PUTNAM RETIREMENT READY FUNDS on behalf of: Putnam RetirementReady 2055 Fund KT2 38KB Putnam RetirementReady 2050 Fund 7CR FFAM 5 Putnam Fund State Street FUND/PORTFOLIO # Fund # Putnam RetirementReady 2045 Fund 40M FFAD Putnam RetirementReady 2040 Fund 40F FFAB Putnam RetirementReady 2035 Fund 49Y FFAL Putnam RetirementReady 2030 Fund 49R FFAJ Putnam RetirementReady 2025 Fund 49K FFAI Putnam RetirementReady 2020 Fund 49D FFAH Putnam RetirementReady 2015 Fund 48W FFAG Putnam Retirement Income Funds Lifestyle 1 48P FFAF PUTNAM TAX EXEMPT INCOME FUND 011 38Q3 PUTNAM TAX EXEMPT MONEY MARKET FUND 062 38R4 PUTNAM TAX-FREE INCOME TRUST on behalf of: Putnam AMT-Free Municipal Fund 035 38Q7 Putnam Tax-Free High Yield Fund 036 38Q8 PUTNAM US GOVERNMENT INCOME TRUST 032 38MF PUTNAM VARIABLE TRUST on behalf of: Putnam VT Absolute 500 Return Fund LC3 38AD Putnam VT American Government Income Fund 2PX 38NP Putnam VT Capital Opportunities Fund 23K 38QO Putnam VT Diversified Income Fund 961 38PA Putnam VT Equity Income Fund 23N 38QP Putnam VT George Putnam Balanced Fund 2IS 38QV Putnam VT Global Asset Allocation Fund 070 38MO Putnam VT Global Equity Fund 016 38QI Putnam VT Global Health Care Fund 2IW 38QW Putnam VT Global Utilities Fund 152 38QN Putnam VT Growth and Income Fund 066 38ML Putnam VT Growth Opportunities Fund 2PU 38QY Putnam VT High Yield Fund 067 38MN Putnam VT Income Fund 068 38QM Putnam VT International Equity Fund 2DO 38NF Putnam VT International Growth Fund 2DP 38NG Putnam VT International Value Fund 2DN 38NE Putnam VT Investors Fund 2IO 38QU Putnam VT Money Market Fund 069 38RG Putnam VT Multi-Cap Growth Fund 098 38PF Putnam VT Multi-Cap Value Fund 23H 38MV Putnam VT Research Fund 2LA 28PH Putnam VT Small Cap Value Fund 2MJ 38NM Putnam VT Voyager Fund 065 38PE PUTNAM VOYAGER FUND 007 38MB 6 Putnam Fund State Street FUND/PORTFOLIO # Fund # THE GEORGE PUTNAM FUND OF BOSTON 001 38QA THE PUTNAM FUND FOR GROWTH AND INCOME 002 38MA 7 Schedule 1 to Investment Administration Services Addendum to Custody Agreement with the Funds (Retail Funds) Services Trade Settlement Provide daily failed trades reporting reflecting current failed trades with fail reason if known. Assist in the resolution of failed trades. Corporate Actions Monitor and report notifications of both non-voluntary and voluntary corporate actions to the Manager from multiple sources. Monitor responses from Manager's portfolio managers, and transmit responses to custodians and other mutually agreed upon parties. Reconciliations (Position, Cash) Identify, assign and work to resolve exceptions between custody and accounting records at State Street. Identify, assign and work to resolve exceptions between position data held at the Manager and the data maintained by State Street. Management Reporting Prepare standard reports for the Manager as such reports are agreed upon in the Service Level Standards. Cash Availability & Forecasting Gather and report the amount of available cash contained in portfolios. Forecast and report on future cash availability.
